DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of pump fluid end species A and movable manifold species A directed to claims 1-4 and 12-20 in the reply filed on 04/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 2, 19 and 20 is a relative term which renders the claim indefinite.  The term "about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp (US Patent No. 3,005,412).Regarding Claim 1:In Figures 1-2, Cam discloses a pump (10) comprising: a bore pump fluid end (32) having a reciprocating element bore (25); a reciprocating element (20, 22) having a front end (at 22, comprising cavity 38, henceforth referred to as 22) opposite a fluid intake end (at 20, comprising passage 62, henceforth referred to as 20) and comprising a peripheral wall (peripheral walls of 20 and 22) defining a hollow cylindrical body (hollow cylindrical body defined by cavities formed by 38 and 62); a movable manifold (flexible hose 60)  comprising a reciprocating element end (63) and a fluid intake end (61), wherein the reciprocating element end (63) of the movable manifold (60) is fluidly connected with the fluid intake end (20) of the reciprocating element, whereby the reciprocating element end (63) of the movable manifold (60) moves in a same axial direction as the reciprocating element (63 is connected to reciprocating plunger 20 and thereby reciprocates in the same axial direction as the plunger 20) during reciprocation of the reciprocating element in alternating directions along a path within the reciprocating element bore of the bore pump fluid end (see column 6, lines 7-9), and Regarding Claim 3:In Figures 1-2, Cam discloses a pump (10), wherein the movable manifold (60) comprises a flexible hose (flexible hose 60, see column 3, line 39).Regarding Claim 4:In Figures 1-2, Cam discloses a pump (10), wherein the flexible hose (60) provides that, when the fluid intake end (61) thereof is connected with the stationary manifold (50, see Figure 1), the hose (60) maintains a curvature between the fluid intake end thereof and the reciprocating element end thereof during the reciprocation of the reciprocating element (as stated in column 6, lines 7-9, the hose may be looped in a number of ways so minimum flexing of the hose occurs as the inner plunger 20 reciprocates back and forth during operation. This clearly implies that a curvature can be maintained between the fluid intake end 61 and the reciprocating element end 63 during reciprocation).Regarding Claim 12 and 14:In Figures 1-2, Cam discloses a pump (10) and a method of servicing said pump, wherein the pump comprises a reciprocating element packing (40) (which would have to  by the pump (as mentioned in column 3, lines 19-21, the packing 40 prevents leakage of fluid being pumping via chamber 25 and therefore as seen in Figure 1, prevents the peripheral walls of 20, 22 that are not within said chamber from contacting said fluid).Regarding Claim 15:In column 1, lines 36-40 and other sections of the specification, Camp discloses a method of servicing a wellbore, the method comprising: fluidly coupling a pump to a source of a wellbore servicing fluid and to the wellbore (as stated in column 1, lines 36-40, salt water is fed to a wellbore (underground formation) using a reciprocating pump). Details of the claimed pump are discussed above in the rejection of claim 1. Regarding Claim 16:In the specification, Camp discloses a method of servicing a wellbore, the method further comprising: discontinuing the communicating of the wellbore servicing fluid into the wellbore via the pump; and subjecting the pump to maintenance to provide a maintained pump (as is well known in the art, the pump must be in an inoperative state Regarding Claim 17:In the specification, Camp discloses a method of servicing a wellbore, wherein the pump comprises an integration section (12) located in a space between the pump fluid end (30) and the power end (32, see Figure 1), wherein the movable manifold (60) is located in the integration section (60 located within 12 as seen in Figure 1), and wherein accessing the reciprocating element packing (40) comprises accessing the reciprocating element packing via the integration section (the packing 40 is within the housing 12 as seen clearly in Figure 2 and so would have to be accessed via this integration section 12).Regarding Claim 18:In the specification, Camp discloses a method of servicing a wellbore, the wellbore servicing fluid comprising an aqueous fluid (salt water, see column 1, lines 36-40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US Patent No. 3,005,412) as evidenced by Surjaatmadja et al. (herein Surjaatmadja) (US 2012/0279721).Regarding Claims 2, 19 and 20: Camp substantially discloses all the claimed limitations including operating and maintaining the pump (10) in a well servicing operation (per claim 2) or utilizing said pump to service a wellbore (per claims 19 and 20) (see column 1, lines 36-40), but is silent regarding the specific operating pressures of the pump (per claims 2 and 19) and the volumetric flow rate of the pump during operation (per claim 20). It is further noted that Camp discloses a triplex reciprocating pump that is suitable for wellbore operations at high pressure (see Figure 2 depicting the triplex pump). However, Surjaatmadja discloses a very similar triplex reciprocating pump (10) (see paragraph [0031] and Figure 5A), that is operated at about 10,000 psi to about 30,000 psi or higher (see paragraph [0049]. Surjaatmadja further discloses that the operation flow rate out of this pump is about 1 barrel per minute to about 200 barrels per minute (see paragraph [0092]). Furthermore, in paragraph [0092], it is stated that these pressures and flow rates are suitable for delivery of a wellbore servicing fluid into a wellbore (224). Hence, based on the evidence provided by Surjaatmadja, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have operated Camp’s triplex reciprocating pump at about 10,000 psi to about 30,000 psi or higher, with a flow rate of between about 1 barrel per minute to about 200 barrels per minute, since as established by Surjaatmadja, these pressures and flow rates are . 
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 discloses: a suction valve assembly located at least partially within the front end of the reciprocating element. Camp’s suction valve assembly (26) is located fully outside the front end (22) of the reciprocating element as seen in Figure 1. There would be no reasonable modification to accommodate Camp’s suction valve partially within the front end (22) since doing so would potentially alter the intended operation of Camp’s pump. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corlmerauer (US 3,380,247) discloses a reciprocating pump with a flexible conduit attached to the reciprocating element.Buisine (EP 0580196) discloses a reciprocating pump with a suction valve assembly (15) partially received within a front end (19) of a reciprocating element (16). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746